Title: To George Washington from Major General Horatio Gates, 11 October 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence, 11th October 1779. 5 o’Clock Monday Morning
        
        An Express from Brigr General Cornell, has just delivered me the inclosed Letters. Every means are taking, to know whether The Fleet therein mentioned, are our Friends, or Enemies: The instant that can be determined with precision, I shall dispatch another Express to Your Excelly. This goes from hence by him who brought Your Letters of the third Instant; my Letter in Answer thereto, went from hence Fryday the 8th at noon, and was Ordered to be delivered to the Stationed Expresses, as directed by Your Excelly. I am, sir, Your most Obedt Hume Servt
        
          Horatio Gates
        
      